12 F.3d 1108
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Somchai AMASUDA, Defendant-Appellant
No. 93-10161.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1993.Decided Nov. 22, 1993.

Before:  BROWNING, BEEZER and TROTT, Circuit Judges.


1
ORDER*


2
A defendant's knowing and voluntary waiver of his or her right to appeal a sentence as part of a negotiated plea agreement does not violate due process or public policy.   United States v. Navarro-Botello, 912 F.2d 318, 319 (9th Cir.1990), cert. denied, 112 S.Ct. 1488 (1992);   United States v. Abarca, 985 F.2d 1012, 1013 (9th Cir.1993);   United States v. DeSantiago-Martinez, 980 F.2d 582, 582 (9th Cir.1992).


3
Defendant Somchai Amasuda's written plea agreement stated:  "The defendant agrees to waive any right to appeal any sentence falling within the applicable Sentencing Guideline range."   Plea Agrmt. at 4, p 6 (emphasis added).  Because Amasuda's sentence fell within the applicable Sentencing Guideline range, his appeal is hereby ordered DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4